Grant, J.
The circuit judge, in directing a verdict, held that the case was ruled by Etson v. Railway Co., 110 Mich. 494, as no one pretended to know what was the cause of the jerk which caused the plaintiff’s fall. The ruling was correct. See, also, Bradley v. Railway Co., 94 Mich. 35. The cause of the jerk in this case is as problematical as it was in either of those above cited. It is common knowledge that, in order to serve the public, street cars must be started and stopped with some celerity, the tendency of which is to throw one when standing. It was entirely unnecessary for the plaintiff to leave his seat, and stand with one foot upon the running board, when the car was running at full speed# He had ample time to arise and alight after the car stopped. Whether this action on his part was negligence, we find it unnecessary to determine.
Judgment affirmed.
McAlvay, Blair, Montgomery, and Ostrander, JJ., concurred.